Case 5:19-cv-00548-CEM-PRL Document 210 Filed 08/18/20 Page 1 of 1 PageID 4594




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION


 CHERYL WEIMAR,

                        Plaintiff,

 v.                                                         Case No: 5:19-cv-548-Oc-41PRL

 FLORIDA DEPARTMENT OF
 CORRECTIONS, KEITH TURNER and
 RYAN DIONNE,

                        Defendants.
                                           /

                                           ORDER

        THIS CAUSE is before the Court on the Joint Stipulation of Dismissal with Prejudice as

 to Defendants Keith Turner and Ryan Dionne (Doc. 209). Pursuant to Federal Rule of Civil

 Procedure 41(a)(1)(A)(ii), the Clerk of Court is directed to terminate Keith Turner and Ryan

 Dionne as Defendants in this case.

        DONE and ORDERED in Orlando, Florida on August 18, 2020.




 Copies furnished to:

 Counsel of Record
